DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25 and 27-28 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kobayashi (US 2006/0151505).
	Kobayashi discloses a  liquid container (fuel tank 10) for a motor vehicle, comprising: two connected half-shells (upper tank 12 and lower tank 14) that define a storage volume to hold a liquid; wherein at least one of the half-shells (upper tank 12) has a barrier film (inner resin layer 16 on main portion of upper tank 12 formed of fuel permeation preventing properties as stated in paragraph [46], lines 3-5) as a diffusion barrier and has a connection element (pipe attaching opening 26 which acts as filler neck) to connect a hose or pipe; and wherein at least one barrier sleeve (inner resin layer 16 within opening 26) is associated with the connection element that forms a diffusion barrier in a region of the connection element.
	Re claim 22, a longitudinal center axis of a through hole of the barrier sleeve (lies at approximately 45 degrees to the horizontal or longitudinal tank axis of the fuel tank) is oriented transverse (transverse would be any angle not aligned with the longitudinal direction of the tank 10) to an outer surface or an inner surface of the barrier film.
	Re claim 23, a through hole of the barrier film and a through hole of the barrier sleeve are arranged coaxially at least in some portion (and coaxial to the longitudinal center axis of the through hole of the barrier sleeve).
	Re claim 24, a barrier film is a monolayer.
	Re claim 25, a through hole of the connection element has a curved shape and has a bend (at flared part of 26).
	Re claim 27, the barrier sleeve has a funnel shape at least in some portion (at flared part of 26).
	Re claim 28, the barrier film and the barrier sleeve are integrally connected to one another.
	The pipe attaching opening 26 of Fig. 2 is enlarged and annotated.

    PNG
    media_image1.png
    502
    768
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Pophusen (US 2002/0071953).
Kobayashi discloses a method for manufacturing a half-shell (upper tank 12) of a liquid container for a motor vehicle, comprising:  providing a barrier film (inner resin layer 16) in a cavity of an injection-molding tool; providing a barrier sleeve in the cavity; and wherein the connection element (pipe attaching opening 26) comprises an adapter.  Kobayashi injection molds the two layers in a two step process, first, injection molding the outer resin later 18 and second, injection molding the inner resin layer 16 (barrier film).  This is the difference between Kobayashi and the method of claim 15 which requires the plasticized injection-molding material to be applied onto the barrier film.  That is, first place the barrier layers then injection mold the outer layers.  Pophusen teaches a method of manufacturing fuel tanks (see abstract) wherein requires step (a) providing a barrier film, step (b) placing the barrier film in a mold and step (c) injecting a polymer into the mold.  Pophusen teaches injecting plasticized injection-molding material into the cavity, wherein the plasticized injection-molding material is applied onto the barrier film and/or the barrier film is back-injected with the plasticized injection-molding material.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the method by placing the barrier film and the barrier sleeve (applying the method modification to both the barrier film and the barrier sleeve) in the cavity before injection molding and then, injection molding the outer resin layer onto the barrier film and the barrier sleeve because this allows preshaping the barrier film and barrier sleeve prior to insertion into the mold to prevent overstretching of the barrier film and barrier sleeve during injection molding, such overstretching can impair the barrier properties of the barrier film (see paragraph [15], lines 1-5 of Pophusen).
Re claim 16, inserting the barrier sleeve into a recess to shape the connection element is part of the process step (b) of Pophusen mentioned above and is required before step (c) injecting a polymer into the mold.
Re claim 17, the method modification doesn’t effect the structure of Kobayashi which has a longitudinal axis of a through hole of the barrier sleeve oriented transverse to an outer surface or an inner surface of the barrier film.  
Re claim 18, a through hole of the barrier film and a through hole of the barrier sleeve are arranged coaxially at least in some portion.
Re claim 19, the barrier sleeve is seated at least partially in a through hole of the barrier film.
Re claim 20, integrally connecting the barrier sleeve and the barrier film. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Matsuzaki et al. (US 2012/0138210) (Matsuzaki).
Kobayashi discloses a bend associated with the flare.  However, the  bend angle is not stated in Kobayashi.  Matsuzaki discloses a connection element (vent valve 20) which is similarly constructed with a barrier sleeve (barrier layer 23) and a bend of approximately 90 degrees which is at least 45 degrees.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the connection element of a vent valve of Matsuzaki to allow proper venting to alleviate a dangerous build-up of gas vapor to prevent explosion or fire.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Chan et al. (US 2002/0172788) (Chan).
Kobayashi fails to disclose a thickness of the barrier sleeve or barrier film.  Chan teaches a barrier material thickness is the range from 1-500 micrometers which is within the claim 29 stated range of from 100-1000 micrometers.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733